IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Westfall Hospitality Holding, LLC,        :
                   Appellant              :
                                          :
              v.                          : No. 1865 C.D. 2014
                                          : Argued: December 10, 2015
Pike County Board of Assessment           :
Appeals                                   :


BEFORE:       HONORABLE DAN PELLEGRINI, President Judge1
              HONORABLE MARY HANNAH LEAVITT, Judge2
              HONORABLE P. KEVIN BROBSON, Judge


OPINION NOT REPORTED


MEMORANDUM OPINION BY
PRESIDENT JUDGE PELLEGRINI                                FILED: January 6, 2016


              Westfall Hospitality Holding, LLC (Westfall) appeals the order of the
Pike County Court of Common Pleas (trial court) that determined the fair market
value and the assessed value of its property for the years 2009, 2010, 2011, 2012,
2013 and 2014. At issue in this case is whether the trial court erred by accepting the
Delaware Valley School District (School District) expert’s opinion of value over that
of Westfall’s expert, largely based on its analysis of the comparable sales used by
each expert. Discerning no error, we affirm.

       1
          This matter was assigned to this panel before January 1, 2016, when President Judge
Pellegrini assumed the status of senior judge.

       2
        This case was assigned to the opinion writer before January 4, 2016, when Judge Leavitt
became President Judge.
                                               I.
                                               A.
               Westfall is a limited liability corporation registered in New York with a
Pennsylvania office in Matamoras Borough (Borough), Pike County (County).3
Westfall owns a 2.54-acre property in the Borough on which it constructed a 98-
room, 59,901 square foot Hampton Inn Hotel in 2009. The property is accessible
from both Interstate 84 and Route 6, and it shares a drive with the neighboring Best
Western Hotel. The purchase of the land, the construction of the building and the
installation of its facilities, including an indoor salt water pool, cost approximately
$7,000,000.


               In 2009, the County’s Assessment Office (Assessment Office)
determined the property’s assessed value at $985,610 based on the predetermined
25% of the 1994 base year fair market value of $3,942,400. The Assessment Office
converted the base year value to reflect an estimate for 2009 by dividing the assessed
value by the decimal equivalent of the common level ratio (CLR) computed annually
by the State Tax Equalization Board. Because the 2009 CLR was 17.1, the estimated
2009 market value was estimated to be $5,763,801 (the $985,610 assessed value
divided by .171).


               The County’s Board of Assessment Appeals (Board) denied Westfall’s
appeal and Westfall appealed the Board’s determination to the trial court. The School
District intervened.

      3
          Pike County is a Sixth Class County. 121 The Pennsylvania Manual 6-11 (2013).




                                                2
                                                   B.
                Before the trial court, Westfall presented the testimony and report of
appraiser Joseph Fisher (Fisher).            Fisher used the sales comparison approach to
valuation4 and selected three properties in northeast Pennsylvania as comparable

       4
           As the Pennsylvania Supreme Court has explained:

                         The General Assembly and this Court have set forth the
                foundational principles for the determination of the fair market value
                of property for tax assessment purposes. A property is to be assessed
                at its actual value. 53 Pa. C.S. §8842…. Actual value means a
                parcel’s fair market value, which is “the price which a purchaser,
                willing but not obliged to buy, would pay an owner, willing but not
                obliged to sell, taking into consideration all uses to which the property
                is adapted and might in reason be applied.” The “actual or fair market
                value, while not easily ascertained, is fixed by the opinions of
                competent witnesses as to what the property is worth on the market at
                a fair sale.” In this regard, a parcel’s market value is distinct from its
                value as it is currently being used; and while this Court has not
                definitively so held, the Commonwealth Court has reasoned that a
                property’s use and its resulting value-in-use (value unique to a
                particular owner) is not to be considered in assessing the fair market
                value of property for tax assessment purposes. In assessing actual
                value, the legislature has required three approaches (1) cost
                reproduction, or replacement, as applicable, less depreciation and all
                forms of obsolescence; (2) comparable sales; and (3) income
                approach, and all three approaches to valuation must be considered in
                conjunction with one another.

Harley-Davidson Motor Company v. Springettsbury Township, 124 A.3d 270, 279 (Pa. 2015)
(citations and footnotes omitted). See also Aetna Life Insurance Co. v. Montgomery County Board
of Assessment Appeals, 111 A.3d 267, 278 (Pa. Cmwlth. 2015) (“The cost approach considers
reproduction or replacement costs of the property, less depreciation and obsolescence. The income
approach determines fair market value by dividing the subject property’s annual net rental income
by an investment rate of return. The comparable sales approach compares the subject property to
similar properties with consideration given to size, age, physical condition, location and other
factors. Significantly, ‘[t]he trial court has the discretion to decide which of the methods of
valuation is the most appropriate and applicable to the given property.’’) (citations omitted).




                                                    3
properties. The first comparable property was a Quality Inn and Suites in Mount
Pocono Borough, Monroe County, which sold for $5,031,000, excluding furniture,
fixtures and equipment (FF&E) in January 2008. Fisher made a 10% adjustment to
take out the FF&E; a 20% adjustment because it is located in Mount Pocono, a
popular tourist area; a 10% adjustment due to superior access compared to access to
Westfall’s property; a 10% adjustment based on the superior rooms; and deducted 5%
due to 16 fewer guest rooms than the subject property. Fisher’s total adjustment to
this comparable was $35,000, his appraised value was $4,190,000, with a per room
value of $42,805.


            Fisher’s second comparable property was another Hampton Inn in
Sugarloaf Township, Luzerne County, at the intersections of Interstate 81 and Route
93, which sold for $6,100,000 in April 2006. He made a 10% adjustment due to its
inferior location; a 10% adjustment for 25 more rooms; a 10% adjustment for
superior rooms; a 5% adjustment for superior access; a 5% adjustment for land-to-
building ratio; and an adjustment for FF&E. Fisher’s appraised value for the second
comparable was $4,370,000, with a per room value of $44,635.


            Fisher’s third comparable was a Fairfield Inn and Suites in Sugarloaf
Township, Luzerne County, which sold for $4,370,000 in April 2006. Fisher made
upward adjustments of 10% each due to an inferior location and a larger gross
building area, but he made downward adjustments for superior access, superior
accommodations and FF&E.        He valued the property at $3,850,000 after the
adjustments with a per room value of $39,333. Based on the foregoing comparables
and based upon the sales comparison approach, Fisher valued the instant property at



                                        4
$3,920,000, with a per room value of $40,000 which is $65.44 per square foot of
gross building area.


              Fisher also used the income capitalization approach to valuation. He
used the actual occupancy/vacancy rate for the property for November 2009,
46%/54%, and an 80% vacancy rate for the meeting rooms.                       He also used the
expenses from the property’s books for the year after opening and determined that the
property had a net operating income of $540,157.                  He ultimately arrived at a
valuation of $4,100,000 for the property or $41,837 per guest room, and $68.45 per
square foot of gross building area after the FF&E was deducted from his calculations.
However, he explained that “[t]his approach is given secondary weight in this
analysis and provides support for the value indicated by the sales comparison
approach.” (Reproduced Record (RR) at 429a).5


              The School District presented the testimony and report of appraiser
Robert Henkelman (Henkelman). Henkelman used nine comparable properties in
determining his valuation under the sales comparison approach. Henkelman’s first
comparable is a 120-room Hampton Inn in Wilkes-Barre, Luzerne County, that sold


       5
          Fisher also used the cost approach to valuation which he indicated is most relevant when a
property is new or nearly new and has minimal accrued depreciation. He used the Marshall & Swift
Valuation Service, a “nationally recognized” source in appraisal practice to try to calculate the
reproduction or replacement cost of any given building. (RR at 35a). He stated that the average
and median selling prices for commercial properties in Pike County for the period January 2005 to
October 2008 was $184.65 and $135.64, respectively, and that the average and median size of the
buildings were 3,972 and 3,215 feet, respectively. (Id. at 429a). He opined that the sales
comparison and income approaches support his final valuation of $4,000,000 or $66.78 per square
foot of gross building area or $40,816 per guest room. (Id.).




                                                 5
in May 2008, the same month as the instant property, for $6,600,000 without FF&E.
This comparable was 20 years old at the time of sale, and while it is near Interstate
81, it is not visible and it is “on a very difficult site,” “four miles away off Route 115
tucked behind an office building” and is subject to a number of easements. He
calculated an adjusted unit rate of price of $66,000 per room.


             Henkelman’s second comparable is a 78-room Hampton Inn in Franklin
Township, Carbon County, that sold in February 2006 for $5,124,000 without FF&E.
(RR at 303a). He stated that “[t]his is an excellent, excellent comparable because it
was sold in almost new condition,” but that it is “more cramped” so “[a] minimal net
positive adjustment of 5% is indicated.” (Id. at 145a, 326a). He stated that while it is
near the Pennsylvania Turnpike, it is not visible and it is not at an interstate
interchange. He calculated an adjusted rate of $68,976 per guest room.


             Henkelman’s third comparable is a 103-room Best Western in Clarks
Summit, Lackawanna County, that sold in October 2008 for $8,035,000. He stated
that this comparable was the only full service hotel and that he had extensive
knowledge about it because he has previously appraised portions of the property. He
stated that “[t]here is a substantial negative adjustment for this FULL service hotel
compared to the subject LIMITED service facility” and a negative adjustment for its
location, but a positive adjustment for its $2,000,000 renovation at the time of sale.
(RR at 326a). He calculated an adjusted rate of $68,413 per guest room.


             Henkelman’s fourth comparable is a 70-room Country Inn & Suites in
South Middleton Township, Cumberland County, that sold in July 2009 for



                                            6
$5,400,000 without FF&E. He stated that this comparable is in a better location
because “[i]t has high visibility from I-81,” it is a “pretty nice sale” because it was
constructed in 2008, it sold within a year of construction, and it has 70 rooms. (RR at
149a, 326a). He calculated an adjusted unit rate of $69,429 per room.


             Henkelman’s fifth comparable is an 88-room Hilton Garden Inn in
Strabane Township, Adams County, that sold in August 2009 for $6,550,000 without
FF&E. He stated that “[t]his is a fine similar hotel that is 5 years young,” and “[t]he
location of the hotel is superior; however the age of the hotel is inferior.” (RR at
327a). He testified that it is an 88-room limited service hotel, which is “maybe just
one little level below the Hampton as far as quality,” with an indoor pool. (Id. at
150a-151a). He calculated “[a] total of negative 10% indicates an adjusted rate of
$66,989/room.” (Id. at 327a).


             Henkelman’s sixth comparable is the same 82-room Quality Inn &
Suites in Mount Pocono Borough used by Fisher as his first comparable. He stated
that it was a former motel site and that some of the old motel rooms are still used. He
stated that “[a]t the time of sale it was an average but decent hotel,” but that it had
lost its franchise and “[t]he site since the sale has greatly deteriorated.” (RR at 327a).
He stated that “the locations are overall similar,” but that “[t]he main adjustment is
for the age of the building and its use of the old motel units” with [a] net 10%
positive adjustment.” (Id.). He calculated an adjusted unit rate of $67,489 per room.


             Henkelman’s seventh comparable is a 65-room Best Western Plus hotel
in Fairview Township, York County, that sold in March 2008 for $3,575,000 without



                                            7
FF&E. (RR at 316a). He stated that it “is a more modest hotel but only 2 years old at
the time of sale” and that “[i]t has a similar location along I-83.” (Id. at 327a). He
stated that “both the interior and exterior are more modest compared to the subject
and the site is cramped.” (Id.). He calculated that “overall, a positive 15% is
indicated or an adjusted rate of $63,250/room.” (Id.).


             Henkelman’s eighth comparable is a 78-room Country Inn & Suites
hotel in East Lampeter Township, Lancaster County, that sold in October 2008 for
$8,550,000 without FF&E. (RR at 318a). He stated that “[i]t has been recently
renovated” and that it “has an overall appeal similar” to the instant property, but that
“[t]he amenities are somewhat superior” and that “this is a significantly superior
property mainly due to its location.” (Id. at 327a). He concluded that “[a] net
negative 35% is warranted and the adjusted rate is $71,250/room.” (Id.).


             Finally, Henkelman’s ninth comparable is a 67-room Country Inn &
Suites hotel in York Township, York County, that sold in March 2013 for $3,700,000
without FF&E. (RR at 321a). He stated that it “is a very similar type hotel property
in a similar location along I-83” as the instant property. (Id. at 327a). He stated that
“[i]t is an older hotel (13 years) that has been renovated,” that “[i]ts location is
similar,” and that “[t]he amenities are similar.” (Id.). However, he stated that “[t]he
main difference is the new condition of the subject vs. the 13-year age of this hotel
and the older rooms … that need renovation….” (Id.). He calculated “[a] net
positive adjustment of 15% is indicated and the adjusted unit rate is now
$63,507/room.” (Id.).




                                           8
              Henkelman stated that he personally inspected all of the comparable
buildings thoroughly, including the mechanical systems, pools, roofs and the guest
rooms. (RR at 124a, 328a). He testified that all of the comparables, except for the
third, are limited service hotels with an indoor pool, hot breakfast, kitchen and dining
room. (Id. at 151a). After comparing all of the nine comparable properties to the
instant property, and adjusting room rates based on age, location, quality and
amenities, he determined that the fair market value of the instant property was
$6,500,000 or $67,000 per room based on the market sales approach. (RR at 160a,
328a).6


              Gene Porterfield (Porterfield), the County’s Director of Assessment,
testified regarding the method that he used to equalize the subject property with the
neighboring Best Western hotel. (RR at 198a-202a). He stated that he looked at the
cost approach and “learned by word of mouth” that construction of the subject
property was $8,000,000, but he “looked at the current cost approach and felt that it
was excessive and not an indication of value.” (Id. at 198a). He stated that “[t]here
was no income established for the property and actually we knew we couldn’t do an
income approach other than estimating what room rates might be and the typical costs
and calculating an income approach to value,” and that “[o]ur income approach came
out at about 6 million.” (Id. at 198a-199a). He testified that the only accurate
method to establish value was through sales comparison and he used two comparable


       6
         Henkelman also testified that the valuation of the instant property using the income
approach was $6,300,000, but that this approach and the cost approach to valuation are only
secondary indicators of value because “[t]here are too many variables that are unknown” because
the property had only been open a month. (RR at 177a).




                                              9
sales to set the value at approximately $5,800,000. He stated that he “then backed
that into the base year value by using the [CLR] multiplying .171 times our number”
to reach “our assessed value or our base-year value of $3,942,440.00 and applying the
assessment predetermined ratio of twenty-five percent provided an assessed value of
$985,610 to equalize the assessment.” (Id.). He explained that “[t]he common level
ratio difference between the two properties at that time equated to [an] approximately
1.1 million dollar difference which was between the common level ratio estimates of
values.” (Id. at 200a).


                                                 C.
               In rejecting Westfall’s evidence of valuation, the trial court found that
the properties used by Henkelman in his sales comparison “were more numerous and
more appropriate” than those used by Fisher in determining valuation. (Trial Court
9/30/14 Order at 3).7 Additionally, the trial court found:

               Mr. Fisher sought to exclude certain properties with higher
               values based upon reasoning that had little or no merit.
               First, the access to the property is certainly adequate. It has
               clear visibility and easy access from the two main highways
               in the County. Second, Pike County has many positive
               tourist attractions from sponsored events, the Delaware
               River, natural attractions including many national, state and
               local parks, waterfalls, and hiking trails, significant
               historical sights, and hunting and fishing places. The
               Hampton Inn is located at the eastern entry to Pike County
               very near to the New York and New Jersey borderlines.
               Third, even though the Hotel has limited services, certainly
               it is very close to other facilities that can provide those
       7
        The parties do not dispute the trial court’s finding that the comparable sales approach is the
most appropriate to determine the valuation of the subject property.




                                                 10
             services. Finally, the property in question is newly
             constructed and comparison of it to only those which sold
             many years ago creates an inaccurately low value.


(Trial Court 9/30/14 Order at 4).


             The trial court explained that Henkelman used nine separate properties
to calculate the sales value of the property involving sales that were within four years
of the 2009 valuation date with four located in northeastern Pennsylvania and five
others located in southern and central Pennsylvania, including two Hampton Inns that
were sold in 2006 and 2008. (Trial Court 9/30/14 Order at 4). The trial court noted
“[t]hat based upon this comparison and his actual visit” to the instant property,
Henkelman calculated the room value for all nine sales was $67,256 per room; the
room value of the Hampton Inn sales was $67,488; and the average of the seven most
comparable sales was $66,520; and that the value per room of the instant property
was $67,000 for a total sales value of $6,500,000. (Id. at 4-5). The trial court also
noted that Porterfield used two comparable sales to set the property’s value at
$5,763,800. (Id. at 5).


             As a result, the trial court concluded that Fisher’s testimony was
“factually flawed because that testimony was limited to comparison with lower
valued properties and was further reduced in value by inapplicable comparisons
between the properties,” and that he “reduced value because of claims of inadequate
access or lack of attractions for visitors or tourists.” (Trial Court 9/30/14 Order at 6).
The trial court also concluded that Henkelman’s testimony was “more credible and




                                           11
convincing and it is based upon a more thorough analysis of factors related to the
valuation of the property according to the sales comparison approach.” (Id.).


              Accordingly, the trial court found: the instant property was valued as of
September 1, 2009, at $6,500,000, with a common level ratio of 17.1 resulting in an
assessed value for 2009 at $1,111,500; the fair market value shall remain at
$6,500,000 for the years 2010, 2011, 2012, 2013 and 2014; that the CLR shall be
adjusted to 20.4 for 2010; 21.4 for 2011; 24.7 for 2012; 25.8 for 2013; and 23.1 for
2014, resulting in an modified assessed valuation for each of those years. (Trial
Court 9/30/14 Order at 7).8


                                                II.
              In this appeal,9 Westfall argues that the trial court abused its discretion
and ignored substantial evidence by rejecting Fisher’s appraisal in its entirety and by

       8
         The trial court also explained that reference was made “to a claim alleged to be made by
[Westfall] regarding a challenge to fair market value based upon a failure to properly equalize the
property with the neighboring Best Western Hotel. However, no real challenge to this claim has
been made so it is not being addressed herein.” (Trial Court 9/30/14 Order at 6).

       9
         This Court’s review in tax assessment appeals is limited to determining whether the trial
court committed an error of law or an abuse of discretion or whether constitutional rights were
violated. Aetna Life Insurance Co., 111 A.3d at 278 n.2 (citation omitted). As we have explained:

              An actual or market value must be determined based on competent,
              relevant evidence. In a tax assessment appeal, the trial court is the
              fact-finder and has the authority to weigh evidence and make
              credibility determinations. The trial court’s function in a tax
              assessment is not to independently value the property but to weigh the
              conflicting testimony and arrive at a valuation based on the credibility
              of witnesses. The trial court’s findings are entitled to great deference,
              and its decision will not be disturbed absent a clear error.
(Footnote continued on next page…)

                                                12
adopting Henkelman’s appraisal in its entirety. Specifically, Westfall claims that the
trial court erred in:10

                 •     rejecting Fisher’s three comparables on the basis that
                 they were sold “many years ago” and created an
                 “inaccurately low value” because they were all sold within
                 approximately three years of the date of valuation;

                 •      rejecting Fisher’s testimony and report on the basis
                 that he “sought to exclude certain properties with higher
                 values based upon reasoning that had little or no merit” or
                 his reliance on lower valued properties;

                 •      rejecting Fisher’s testimony and report on the basis
                 that it was “factually flawed” because his appraisal is not
                 based on inaccurate or untrue facts;

                 •      relying on Henkelman’s comparables because five of
                 the nine were located in south and central Pennsylvania in
                 areas dissimilar from rural Pike County;

                 •     relying on Henkelman’s third comparable because it
                 is a full-service hotel because the instant property is a
                 limited-service hotel; and

                 •     determining that the instant property has adequate
                 access without addressing whether its lack of direct access
                 through the parking lot of the adjacent Best Western would


(continued…)


In re Appeal of Springfield School District, 101 A.3d 835, 846 n.5 (Pa. Cmwlth. 2014) (citations
omitted). The trial court’s determinations of fair market and assessed values may not be disturbed
on appeal where they are based on a credibility determination. Id. at 846-47.


       10
            In the interest of clarity, we reorder the claims raised by Westfall in this appeal.




                                                     13
             result in a lower value in relation to the other comparable
             properties.


             At the outset, given that no two properties are exactly alike, it is
necessary to make adjustments of the sale price of the purported comparables to
arrive at the fair market value of the property being appraised. As our Supreme Court
has explained:

             [A]s one of the factors to be considered in determining
             market value, ‘comparables’ means properties of a similar
             nature which have been recently sold. In order to be
             comparable in this latter sense, however, the properties need
             not be identical. In reviewing sales of other properties, ‘to
             compare’ means to examine the characters or qualities of
             one or more properties for the purpose of discovering their
             resemblances or differences. The aim is to show relative
             values by bringing out characteristic qualities, whether
             similar or divergent. Thus, comparisons based on sales may
             be made according to location, age and condition of
             improvements, income and expense, use, size, type of
             construction and in numerous other ways.


McKnight Shopping Center v. Board of Property Assessment, Appeals and Review,
209 A.2d 389, 393 (Pa. 1965) (citation omitted). The opinion of an expert in making
those adjustments is subject to impeachment and rebuttal, and the factors the expert
considered and how he or she choose and adjusted the sale price of the comparables
to the property being valued goes to the weight and credibility of the expert’s
testimony.


             The function of the trial court in determining weight and credibility of
that testimony, including what that expert considers is a comparable sale, will not be


                                          14
set aside unless the trial court abused its discretion. In re Appeal of Springfield
School District, 101 A.3d at 846 n.5.11

               Nevertheless, as fact-finder, “the trial court must state the
               basis and reasons for its decision.” If the trial court rejects
               an expert’s testimony for specified reasons, an appellate
               court may review the validity of those reasons. Further, if
               an expert uses an improper factor when fixing the fair
               market value of real estate, his opinion is not substantial
               evidence that can support a finding of value.


Aetna Life Insurance Co., 111 A.3d at 279 (citations omitted). In examining each of
Westfall’s claims, given the trial court’s articulation of the basis and the reasons that
it found for the School District, we find nothing even close to an abuse of discretion
or an error of law.


                                                 A.
               Westfall first claims that the trial court erred in rejecting Fisher’s three
comparables that were sold in April 2006 and January 2008 because they were
temporally removed from the appraisal and created an inaccurately low value.
However, as Henkelman explained, he “was really looking for hotels that sold
hopefully within twelve to eighteen months from the effective date of my appraisal.”
(RR at 154a). As outlined above, Henkelman’s comparables were sold in: May


       11
          An abuse of discretion is defined as “not merely an error of judgment, but if in reaching a
conclusion, the law is overridden or misapplied, or the judgment exercised is manifestly
unreasonable, or the result of partiality, prejudice, bias, or ill will, as shown by the evidence of
record, discretion is abused.” Appeal of Lynch Community Homes, Inc., 522 A.2d 716, 719 n. 4 (Pa.
Cmwlth. 1987).




                                                 15
2008; February 2006; October 2008; July 2009; August 2009; January 2008; March
2008; October 2008; and March 2013. The trial court specifically explained that only
one of Henkelman’s nine comparable properties was sold prior to 2008, comprising
11% of his sample, while two of Fisher’s three comparable properties sold prior to
2008, comprising 66% of his sample, and that “[the] Court found that difference
questionable at best, and considered it in its assessment of the relative credibility of
each report.” (Trial Court 1/26/15 Opinion at 17).


             As this Court has explained, “[a] sale of comparable property, if not too
remote in time, has probative value and is admissible in evidence to determine the fair
market value of the subject property. The effect to be given temporal remoteness is
within the discretion of the Board.” Pittsburgh Des Moines Steel Company v. Board
of Property Assessment, Appeals and Review, 519 A.2d 1080, 1081 (Pa. Cmwlth.
1986) (emphasis in original). As a result, it was within the trial court’s discretion and
the trial court did not err in accepting as more credible the evidence of valuation
offered by Henkelman where the sales of seven of the nine comparable properties that
he offered were more recent than the sale of all three of Fisher’s comparable
properties. See id. (“The trial court excluded the sales of 1979 and 1980 as being too
remote, but allowed the sales for year 1982 as the most recent sales.”).


                                           B.
             Westfall next claims that the trial court did not give an adequate
explanation for rejecting Fisher’s reasoning for excluding higher-valued comparables
and including lower-valued comparables based on the subject property’s purported
inadequate access, its limited services, and the lack of attractions for visitors or



                                           16
tourists. However, as outlined in Section II.F., infra, the trial court’s finding that
there is adequate access to the subject property is supported by substantial evidence
and provides a basis for rejecting Fisher’s finding to the contrary. Additionally, in his
report, Fisher notes that “[t]he subject’s location permits easy access to Interstate
Route 84, US Route 6 and 209, along with New York Route 42 and 97. It is the point
where Pennsylvania, New York, and New Jersey meet.” (RR at 382a).


              Regarding nearby services, Fisher’s report also notes that “[j]ust to the
west of the entrance/exit ramp to I-84 there is one of the largest shopping centers in
the county” which “consists of a K-mart, and a variety of supporting retail facilities
and fast food restaurants” with a Home Depot store .25 miles to the east. (RR at
382a). His report also notes that “[a]long US Route 6 and 209 is a variety of retail
and service establishments providing ample shopping opportunities to residents and
visitors alike.” (Id.).


              Moreover, Fisher’s report notes that “[r]ecreational facilities beyond the
neighborhood but within easy driving distance include but are not limited to State
Game Lands #180, Delaware State Forest, Promised Land State Park and Lake
Wallenpaupack, the largest man-made lake in the Commonwealth of Pennsylvania”
and that “[t]he area directly north of the subject property is part of the ‘Upper
Delaware Scenic and Recreational River’ Management program.” (RR at 382a). He
also notes that “[d]irectly to the south of the subject property is the lands of the
Delaware Water Gap National Recreation area” which “encompasses a 40-mile
stretch of the middle Delaware River and 69,269 adjoining acres of land owned and
operated by the National Park Service.” (Id. at 384a).



                                           17
              As a result, the trial court’s explanation in Finding of Fact 20 for
rejecting Fisher’s reasoning as to why he excluded properties with higher values and
relied on lower-valued properties as comparables to the instant property is adequate
and supported by the record. (See Trial Court 1/26/15 Opinion at 17) (“This Court
respectfully submits that the record therefore supports Finding of Fact 20, and that to
the extent [Westfall]’s own expert’s report included a reference to Pike County’s
recreational and service offerings, and Mr. Fisher reiterated it on cross-examination
as recorded in the Transcript, without record of objection from [Westfall], it has
waived its right to object on appeal.”).


                                            C.
              Westfall next claims that the trial court erred in rejecting Fisher’s
testimony and report on the basis that it was “factually flawed” because his appraisal
is not based on inaccurate or untrue facts. However, as the trial court explained, it
“found several imperfections or weaknesses which it considered to detract from the
whole and hinder the effectiveness of Mr. Fisher’s assessment,” and that “the flaws
this Court identified, when viewed in context of the evidence in the record at hand,
were fatal to [Westfall] to the extent that, in this Court’s opinion, Mr. Henkelman’s
assessment was superior.” (Trial Court 1/26/15 Opinion at 19). Specifically, the trial
court analyzed the differing valuations of Fisher and Henkelman for the common
comparable property, the 82-room Quality Inn & Suites in Mount Pocono Borough,
explaining:

                    The $841,000 difference between the experts’
              valuations of the Quality Inn property is non-trivial, and this
              Court therefore afforded it great weight among the factors
              considered in making out determinations. Mr. Henkelman’s


                                            18
               inclusion of explicitly stated [FF&E] deductions stood in
               stark contrast to the absence thereof in Mr. Fisher’s report.
               The latter included no specific FF&E values and lacked
               even an explanation of how the FF&E adjustment
               contributed to the 35 percent overall negative adjustment
               Mr. Fisher applied to the Quality Inn. This distinction
               between the reports made Mr. Henkelman’s more
               appropriate, in this Court’s determination, than Mr.
               Fisher’s.


(Id. at 12). The foregoing provides a specific basis upon which the trial court could
find that Fisher’s testimony and report were “factually flawed” and upon which
generally attribute greater credibility to Henkelman’s testimony and report.


                                                 D.
               Westfall next claims that the trial court erred in relying on Henkelman’s
comparables because five of the nine were located in south and central Pennsylvania
in areas dissimilar from rural Pike County. However, as Henkelman explained in his
report, “[t]here is a general lack of mid-level limited service hotel property sales in
the subject’s area due to the limited number of hotel properties,” and that “[t]here are
more limited-service hotel sales available for comparison outside of the immediate
area in similar type locations.” (RR at 300a).12

       12
           See also Henkelman’s testimony at the trial court hearing (RR at 148a, 154a) (“Well, you
know I’ve now gone out of the area a little bit. I’ve been looking for other locations that have
similar – I wouldn’t say similar, but other recreational pursuits, family hotels, people on the road
near an interstate. [The fourth comparable] sold the month before I did my appraisal, so it is really
concurrent with what’s happening and it really helps show that there are buyers and sellers selling
hotels at the time of the effective date of our Hampton Inn.”); (“I was really looking for hotels that
sold hopefully within twelve to eighteen months from the effective date of my appraisal. [The
seventh comparable] sold in March of 2008, it is a more modest hotel, it’s on a good location near
the I-83 and turnpike.”).




                                                 19
            As outlined above, in finding comparable property sales, “one of the
factors to be considered in determining market value, ‘comparables’ means properties
of a similar nature which have been recently sold,” McKnight Shopping Center, 209
A.2d at 393, and that temporal remoteness affects the probative value and
admissibility of evidence of the fair market value of a property. Pittsburgh Des
Moines Steel Company, 519 A.2d at 1081. In the absence of any record objection to
Henkelman’s report or his testimony regarding his fourth, fifth, seventh, eighth or
ninth comparable, there is no reason to disturb the trial court’s determination that
“Mr. Henkelman’s comparables were well-described and adjusted, and in sufficient
proximity, both geographically and substantively, to the subject Property.” (Trial
Court 1/26/15 Opinion at 13).         Moreover, this challenge to Henkelman’s
methodology in obtaining comparable properties goes to the weight of this evidence
and not to its competence. See, e.g., Parkview Court Associates v. Delaware County
Board of Assessment Appeals, 959 A.2d 515, 521 (Pa. Cmwlth. 2008) (holding that
an argument challenging an expert’s methodology “essentially seeks a new credibility
finding … which is inappropriate on appeal.”).


                                         E.
            Westfall next claims that the trial court erred in relying on Henkelman’ s
third comparable because it is a full-service hotel because the instant property is a
limited-service hotel.   However, as the trial court explained, “the law does not
proscribe the allowance of a full-service hotel as a comparable sale relative to a
limited service hotel, and there is substantial evidence to support this Court’s
determination that Mr. Henkelman’s unchallenged knowledge of the full-service hotel
in question enabled him to make accurate adjustments to its valuation relative to the



                                         20
subject Property.” (Trial Court 1/26/15 Opinion at 14). Indeed, as Henkelman
explained, he had extensive knowledge about that property because he has previously
appraised portions of it and he specifically made “a substantial negative adjustment
for this FULL service hotel compared to the subject LIMITED service facility.” (RR
at 146a, 326a) (emphasis in original).


             Moreover, the trial court explained that, “[i]n any event, the absence of
the full-service hotel would not alter this Court’s ultimate determination of the
subject Property’s valuation.” (Trial Court 1/26/15 Opinion at 13). As a result, any
purported error in this regard is harmless and not a basis upon which to reverse the
trial court’s valuation. See, e.g., Bellevue-Stratford Co. v. City of Philadelphia, 77
A.2d 604, 606 (Pa. 1951) (“The error charged to the trial judge in receiving evidence
of profit or a lack of it from the conduct of the hotel business on the premises, was
harmless in any event. As stated by the court in banc: ‘[The trial judge’s] reasons
for arriving at the value stated in his adjudication did not include any reference
whatever to income or earning power.’ (Emphasis supplied.)”).


                                          F.
             Finally, Westfall claims that the trial court erred in determining that the
instant property has adequate access without addressing whether its lack of direct
access through the parking lot of the adjacent Best Western Hotel would result in a
lower value in relation to the other comparable properties. However, as Henkelman’s
report stated, “[t]he access is not direct, however, it is if guests travel through the
adjacent Best Western Hotel parking lot;” that “[t]here is another less direct access to




                                          21
Westfall Town Drive;” and that “once the hotel is seen from the interstate, patrons
will find a way to the property.” (RR at 278a). As he explained in his testimony:

                    I’m not sure [that the access to the hotel adversely
             affects its value]. It would if this were maybe a retail
             location where you need people to come right off the street
             to go, but as a hotel, you made reservations where you are
             looking for a hotel, so once you come off the exit, you see it
             there, you know there’s some way to get to it, I don’t think
             that I would agree for a hotel that it’s very important
             because you can get there a couple of different ways.


(Id. at 192a).


             As a result, the trial court’s findings that “the access to the Property is
certainly adequate” and “[i]t has clear visibility and easy access from the two main
highways in the County,” (Trial Court 9/30/14 Order at 4), are amply supported by
substantial evidence. Moreover, the trial court noted that it did not deny that there
was no direct highway access or that the most direct access was through the
neighboring hotel’s parking lot, explaining that “[w]hether or not one characteristic or
another affects the relative value of a comparable to the subject Property is not
dispositive of its inclusion in a sales comparison analysis” and that is why both Fisher
and Henkelman “included adjustments in their sales comparison analyses, meant to
equalize the comparables with the subject Property.” (Trial Court 1/26/15 Opinion at
15).




                                          22
               Accordingly, the trial court’s order is affirmed.13



                                              ___________________________________
                                              DAN PELLEGRINI, President Judge




       13
          To the extent that Westfall also raises an equalization claim in its appellate brief, as noted
by the Board and the School District, this claim has been waived for purposes of appeal. Pa. R.A.P.
302(a), 1925(b)(4), 2116(a).



                                                  23
          IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Westfall Hospitality Holding, LLC,   :
                   Appellant         :
                                     :
            v.                       : No. 1865 C.D. 2014
                                     :
Pike County Board of Assessment      :
Appeals                              :




                                     ORDER


            AND NOW, this 6th day of January, 2016, the order of the Pike County
Court of Common Pleas dated September 30, 2014, at No. 499-CV-2010, is affirmed.



                                       ___________________________________
                                       DAN PELLEGRINI, President Judge